Citation Nr: 1208561	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  10-49 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for paresthesias of both feet, claimed as bilateral numbness and tingling of the right leg and feet, to include as secondary to service-connected spondylolisthesis with spondyloysis, lumbar spine.

2.  Entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to service-connected spondylolisthesis with spondyloysis, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984 and from December 1984 to January 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In October 2011, the Veteran testified before the undersigned Veterans Law Judge via a Board video conference hearing.  A transcript of the hearing is of record.  At the hearing the Veteran submitted additional evidence in support of this appeal for which he waived jurisdictional review by the RO in the first instance.  38 C.F.R. § 20.1302.  The evidence consists of medical information downloaded from the internet.  Also at the hearing the Veteran orally waived jurisdictional review of evidence by the RO that he said would be forthcoming.  In February 2010, the RO forwarded additional evidence to the Board in support of the claim for service connection for paresthesias of both feet, claimed as bilateral numbness and tingling of the right leg and feet, to include as secondary to service-connected spondylolisthesis with spondyloysis, lumbar spine.  Id.  This evidence is discussed in further detail below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

Regarding the claim for service connection for paresthesias of both feet, claimed as bilateral numbness and tingling of the right leg and feet, to include as secondary to service-connected spondyloisthesis with spondyloysis of the spine, the VA examiner in April 2010 found no significant neurologic deficits on physical examination and no evidence of radiculopathy on nerve conduction studies.  Consequently, he opined that it was less likely as not that the parasthesias (tingling) in the right leg and both feet were secondary to the Veteran's service-connected back condition.  However, in February 2012, the Board received a private medical report from J. W., MD., dated in December 2011, who indicated that there were positive clinical neurological findings on examination, to include decreased ankle jerks bilaterally without localization and positive straight leg raising at 60 degrees.  He went on to opine that the Veteran's (service-connected) spondylolisthsis and stenosis was the cause of his radiculopathy.

In light of the inconsistent findings and opinions above regarding the presence and etiology of a neurological disability involving the lower extremities, the Veteran should be afforded a new VA neurological examination.  The examination should include the examiner's review of the Veteran's claims file, and any indicated tests, to include repeat EMG studies if deemed appropriate, should be conducted.  The examiner should be asked to provide an opinion as to whether the Veteran presently has paresthesias of both feet (claimed as bilateral numbness and tingling of the right leg and feet), or any other neurological disorder, to include radiculopathy, and if so, whether such disability is related to service, or aggravated by the Veteran's service-connected back disability.  If aggravation is found, the examiner should provide a baseline level of severity prior to the aggravation.  38 C.F.R. §§ 3.303, 3.310(b).  This opinion is particularly essential in view of a June 1986 Report of Medical History that reflects the Veteran's complaint of daily pain down his hips to either one or both thighs after standing awhile (although he was found on examination in June 1986 to have a normal clinical evaluation of the lower extremities).

Turning to the claim for service connection for degenerative joint disease of the right hip, when the Veteran filed his initial for disabilities of the feet, right leg and right hip in March 2010, he claimed that the disabilities were secondary to his service-connected back disability.  However, in the substantive appeal of December 2010, the Veteran attributed his degenerative joint disease of the right hip directly to service; that is, he related it to a purported fall on a ledge in 1987.  The Veteran explained that he could not have been expected to be able to distinguish between sciatic pain and hip pain at the time of injury.  However, at the time of the April 2010 VA examination, the VA examiner only provided an opinion regarding service connection on a secondary basis; that is, the likelihood that the Veteran's degenerative joint disease of the right hip is proximately related to his service-connected back disability.  The examiner neither addressed the likelihood that the Veteran's degenerative joint disease is directly related to service, nor did he address the likelihood that the condition is aggravated by his service-connected back disability.  See 38 C.F.R. §§ 3.303, 3.310(b).  Accordingly, the Veteran must be afforded a new examination that addresses these inadequacies.  An etiological opinion on a direct basis is particularly essential in view of a June 1986 Report of Medical History that reflects the Veteran's complaint of daily pain down his hips to either one or both thighs after standing awhile (although he was found on examination in June 1986 to have a normal clinical evaluation of the lower extremities).

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA neurological examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran.  Any tests deemed appropriate should be conducted.  The report of examination should include discussion of the Veteran's documented medical history and assertions and all clinical findings should be reported in detail.  The examiner should then be requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has a neurological disability of the lower extremities, to include radiculopathy, that is related to service or proximately related to his service-connected back disability, to include whether such disability is aggravated by his service-connected back disability.  If the examiner finds that the Veteran's claimed lower extremity neurological disability(ies) has(have) been aggravated by his service-connected back disability, he or she should render an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.

2.  Arrange for the Veteran to undergo a VA orthopedic examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran.  The examination report should include a discussion of the Veteran's documented medical history and assertions and all clinical findings should be reported in detail.  The examiner should then be requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's degenerative joint disease of the right hip is related to service or proximately related to his service-connected back disability, to include whether such disability is aggravated by his service-connected back disability.  If the examiner finds that the Veteran's claimed degenerative joint disease of the right hip has been aggravated by his service-connected back disability, he or she should render an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.

3.  Thereafter, review the claims file and determine if the claims on appeal can be granted.  If not, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


